Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2006

USA v. Hall
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2486




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Hall" (2006). 2006 Decisions. Paper 731.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/731


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL


          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 05-2486

                           United States of America, Appellee

                                            v.

                              Jermaine O. Hall, Appellant


                    On Appeal from the United States District Court
                               for the District of Delaware
                                D.C. Criminal No. 03-100
                     District Judge: The Honorable Kent A. Jordan
                                     ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 28, 2006


               Before: MCKEE and VAN ANTWERPEN, Circuit Judges.
                          and POLLAK,* District Judge.

                                    ______________

                              OPINION OF THE COURT

                                   _______________
POLLAK, District Judge.

      This matter comes before us on Jermaine Hall’s appeal from a judgment of




      *
       Honorable Louis H. Pollak, Senior District Judge for the United States District
Court of the Eastern District of Pennsylvania, sitting by designation.

                                            1
conviction and sentence entered in the district court on April 29, 2005, following his

conviction at a bench trial in this cocaine possession case. Hall challenges the District

Court’s order, entered April 8, 2004, denying his motion to suppress physical evidence

obtained from a pat-down search conducted by state probation officer Janet New. The

District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have jurisdiction

pursuant to 28 U.S.C. § 1291. For the reasons that follow, we will reverse the District

Court and remand the case so that the District Court may consider, in the first instance,

the Government’s alternative argument that Hall consented to the pat-down search.




                                       I. Background

       The following is what happened: On November 3, 2003, Officer New – along

with two other probation officers and two members of the Newark, Delaware police

department – went to the residence of Kevin Fields to arrest Fields and search his home.

Fields was on probation for trafficking cocaine, and the probation office possessed

evidence that Fields had begun to use marijuana. At the suppression hearing, Officer

New testified that because of Fields’ history of drug abuse, she approached the house

with a heightened concern that “there may be weapons involved.” Excerpts of Record

(“E.R.”) at 35.

       Once the officers arrived at the residence, one of the probation officers knocked on

the door. Officer New testified that the officers sensed activity in the house, but that it



                                              2
was possibly as long as five minutes before anyone came to open the door. Officer New

testified that this delay led her and her colleagues to believe that there was something out

of the ordinary going on inside of the house.

       When the door was finally opened, Fields was secured by one of the other

probation officers. Officer New and one other officer then approached two men sitting

together on a couch. Officer New testified that the men had a “deer-in-the-headlights”

expression on their faces, and, as a result, “[she] got a strange feeling in [her] gut that

probably something was not right.” E.R. 39-40. Upon reaching the two men, Officer

New asked them to stand up so that they could be handcuffed. Once one of the two men

– later identified as Hall – stood up, Officer New testified that she noticed “two bulges in

the front pockets of his jeans.” Officer New proceeded to place both men in handcuffs

while explaining that it was only for officer safety and that they were not under arrest.

       Officer New then asked Hall whether he had anything on him that she needed to

worry about, and Hall replied “No.” Officer New testified that she next requested Hall’s

permission to search him and that he gave her a mumbled reply that she took to be an

affirmative response.1 Wearing gloves, Officer New then began a pat-down search of

Hall. She first searched Hall’s waistband and found nothing so she moved to his front-

left pocket and felt the bulge that she had previously noted. At that point, she asked Hall




       1
        Another officer – Officer Willoughby – wrote in his official report of the
exchange that Hall said “yes” when asked if Officer New could search him. E.R. at 53.

                                                3
whether there was anything in the pocket that would be dangerous to her, “meaning

whether there was an open knife in his pocket or a needle without a cap on it.” E.R. at

43. Hall told Officer New “no,” E.R. at 55,1 and Officer New testified that she could

sense only that “it was a wad and I knew it had some substance to it,” but that she “didn’t

know what it was.” E.R. at 54-55. She then put her hand in the pocket and was able to

sense that it was neither a gun or an open needle, but was still unable to exactly identify

what constituted the “wad” in Hall’s pocket. As a result, Officer New testified that she

pulled the wad out of Hall’s pocket and discovered it was paper money. Officer New

then handed the money to one of the officers standing behind her because she “knew

probably there may need to be a chain of evidence.” E.R. at 44.

       Officer New next turned her attention to Hall’s right pocket. Again Officer New

asked Hall whether there was anything in his right pocket that would jeopardize her

safety, and he again replied “no.” E.R. at 44. Officer New then reached into Hall’s

pocket and pulled out “a large amount of what appeared to be crack cocaine.” E.R. at 44.2



       1
          The Government argues that Hall responded “I don’t know” to Officer New’s
question about whether there was anything dangerous in his pocket. This was not Officer
New’s testimony. Though confusingly described, Officer New asked Hall two questions
before searching both Hall’s front-left and front-right pockets. Officer New testified that
she first asked “what [is] in your pocket?” E.R. at 44. Each time, Hall responded “I don’t
know.” E.R. at 44, 43. Then Officer New testified that she asked Hall whether there was
anything dangerous in his pocket. In response to this question, Hall responded “no”
before the search of both his front-left and front-right pockets. E.R. at 44, 55.
       2
        The record does not tell us whether any of the officers conducted a protective
pat-down search of the other individual on the couch.

                                              4
       After a hearing on Hall’s motion to suppress evidence obtained from Officer

New’s search, the District Court denied the motion. The District Court concluded that the

totality of the circumstances supported Officer New’s decision to search Hall.

Specifically, the District Court noted the fact that the home was the suspected site of drug

activity, there was a long delay before the owner of the house answered the door, Hall

appeared nervous, and Hall had bulging pockets. Because the District Court concluded

that the initial pat-down search of Hall was warranted, the court also held that Officer

New’s decision to reach into Hall’s front pockets and pull out the items within was

warranted insofar as Officer New was unable to identify by feel what was in those

pockets. We now reverse.




                                        II. Analysis

       Hall makes two arguments. First, he argues that Officer New did not possess

reasonable suspicion to believe that he was armed and/or dangerous to Officer New, and,

consequently, the protective pat-down search was unjustified. Second, Hall argues that,

even assuming arguendo that such a search was initially justified, Officer New’s decision

to reach into Hall’s pockets and remove their contents exceeded the scope of a

permissible protective search. We agree with Hall on both points.




A.     The Initial Decision to Conduct the Protective Search



                                             5
       In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held that “the police can

stop and briefly detain a person for investigative purposes if the officer has a reasonable

suspicion supported by articuable facts that criminal activity ‘may be afoot,’ even if the

officer lacks probable cause.” United States v. Sokolow, 490 U.S. 1, 7 (1989) (citing

Terry, 392 U.S. at 30). One of the permissible purposes of such a search is the protection

of the police officer. Consequently, a police officer may make a limited protective search

for concealed weapons in circumstances where he or she has reason to believe that the

suspect is armed or otherwise dangerous. Terry, 392 U.S. at 24, 30; see also Adams v.

Williams, 407 U.S. 143, 146-47 (1972).

       In allowing for this exception to the warrant requirement, the Terry Court was

careful to note that the exception is “narrowly drawn.” 392 U.S. at 27. In order for such

a search to be justified, “the police officer must be able to point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably warrant

that intrusion.” Id. at 21. The Court’s reasoning in Terry does not support searches in

which an officer primarily relies on her “inchoate and unparticularized suspicion or

hunch.” Sokolow, 490 U.S. at 7 (quoting Terry, 392 U.S. at 27) (internal quotation marks

omitted).

       The Court reiterated this position in Ybarra v. Illinois, 444 U.S. 85, 92-93 (1979).

In that case, the Court was confronted with a search in which police officers armed with a

warrant to search a tavern for evidence of narcotics announced upon entering the tavern



                                               6
that all present would be subject to a “cursory search for weapons.” The Court held that

the evidence obtained from the weapons searches of everyone present must be

suppressed. It wrote:

       Nothing in Terry can be understood to allow a generalized “cursory search
       for weapons” or, indeed, any search whatever for anything but weapons.
       The “narrow scope” of the Terry exception does not permit a frisk for
       weapons on less than reasonable belief or suspicion directed at the person to
       be frisked, even though that person happens to be on premises where an
       authorized narcotics search is taking place.

Id. at 93-94 (footnote and citation omitted).

       Relying on Ybarra, we recently suppressed evidence from a pat-down search of the

owner of a home for which officers were executing a valid search warrant for drugs.

United States v. Ritter, 416 F.3d 256, 268-69 (3d Cir. 2005). The officer testifying at the

suppression hearing in that case explained, “when people are encountered on the premises

of property to be searched during the course of executing a search warrant, usually they

are ‘secured’ and ‘padded [sic] down for weapons’ primarily to ensure officers’ safety.”

Id. at 269. In light of that explanation for the search, we affirmed the District Court’s

conclusion that the searching officer did not possess a “reasonable belief or suspicion”

that the owner was armed. Id.; see also Doe v. Groody, 361 F.3d 232, 243 (3d Cir.2004)

(“A search warrant for a premises does not constitute a license to search everyone

inside.”); Leveto v. Lapina, 258 F.3d 156, 165 (3d Cir. 2001) (same).

       In contrast, protective pat-downs are most commonly allowed in situations where

an officer notices a large bulge near the waistband or other area where one would

                                                7
commonly carry a weapon. See, e.g., Pennsylvania v. Mimms, 434 U.S. 106, 107 (1977)

(noting that a large bulge under a jacket of a suspect justified a pat-down search for

officer protection); United States v. Baker, 78 F.3d 135, 136-137 (4th Cir. 1996)

(concluding that protective search was justified because officer observed a triangular

bulge in the area of a suspect’s pants waistband and shirt); United States v. Elsoffer, 671

F.2d 1294, 1295, 1299 (11th Cir.1982) (holding that officers had probable cause to arrest

an individual in an airport because the individual had a bulge “shaped like a good-sized

softbound book on the front of [his] trousers from waistline to crotch”). Other factors

that courts have considered include the amount of light available to the officer during the

confrontation, the presence of other officers, the presence of other individuals, whether

the suspect exhibits any furtive behavior when approached by the officer, and the nature

of the suspected criminal activity. See, e.g., United States v. $84,000 United States

Currency, 717 F.2d 1090, 1097-1099 (7th Cir. 1983) (holding that a pat-down search was

justified when the officers observed a bulge in an area (a boot) where “weapons are often

secreted;” the suspect’s conduct conformed with a DEA drug courier profile; the suspect

exhibited “furtive and anxious movement;” and the officers were alone with the suspect

and an accomplice in a poorly lit area).

       The totality of the circumstances here show that Officer New did not possess

reasonable cause to believe that Hall might be armed when she decided to do an officer

safety search. Many of the factors that are typically marshaled to justify a protective pat-



                                              8
down are absent here. For example, Hall’s conduct did not conform to any criminal

profiles, Officer New was accompanied by four other officers when she confronted Hall,

and there is no evidence that the site of the confrontation was poorly lit. Most

importantly, though, Officer New noted no bulges in any areas on Hall’s person that

would suggest that he was armed. Indeed, insofar as Officer New’s awareness of the

bulges in Hall’s front pockets is given as a reason to justify the search, Officer New

testified that she requested Hall stand up to be handcuffed “for officer safety” even before

she noticed these bulges. E.R. 38, 41-42. Thus, many of the well-recognized

circumstances that generally might support a protective pat-down search are not present

here.

        Officer New instead justified her protective search of Hall by pointing to factors

that courts do not usually accept as supporting the need for a protective pat-down search.

As the Supreme Court stated in Ybarra – and we followed in Ritter – one’s presence

during the execution of a search warrant will not provide individualized suspicion of

being armed even during an authorized search for narcotics. Ybarra, 444 U.S. at 93-94.

Consequently, Officer New’s testimony that she approached Fields’s residence with a

heightened concern that “there may be weapons involved” because of Fields’s history of

drug abuse cannot be relied upon in support of Officer New’s decision to pat down Hall.

Moreover, the extended amount of time the occupants of the house took to respond to the

door may have led Officer New to believe that “something” was strange, but, under the



                                              9
circumstances, that “something” could not reasonably have been that Hall – a visitor in

the house – was armed. And, again, Officer New requested that Hall stand up to be

handcuffed prior to noticing the bulges in Hall’s front pockets. Consequently, at the point

at which Officer New had apparently decided to search Hall, the only arguably relevant

information she possessed was Hall’s “deer-in-the-headlights” look and her “strange

feeling in my gut that probably something was not right.” E.R. 39-40. However, a

suspicious look and a gut feeling, without more, do not provide reasonable suspicion that

a person may be armed. See United States v. Campbell, 843 F.2d 1089, 1093-94 (8th Cir.

1988) (“[O]fficers must be acting on facts directly relating to the suspect or the suspect's

conduct and not just on a ‘hunch’ or on circumstances which ‘describe a very broad

category of predominantly innocent travelers’”) (citation omitted). As a result, the initial

decision to pat down Hall was not justified under the circumstances.

       Finally, even were we to include in our analysis Officer New’s late awareness of

the bulges in Hall’s front pockets, this lone additional fact would not overcome the

absence of other circumstances that would typically lead an officer to reasonably believe

that an individual is armed. This is because Officer New did not testify that the bulges in

Hall’s front pants pockets were particularly large or unusual. Indeed, common sense

indicates that the bulge produced by the crack vials in Hall’s front-right pocket were not

consistent in size or shape with a bulge that would be produced by a concealed weapon.

Moreover, there is nothing in Officer New’s testimony to suggest that she assumed the



                                             10
bulge was actually a weapon. Nor is a front pocket an area where a gun or other bulky

weapon would commonly be concealed, such as the waistband of his pants, his jacket, or

the top of his boot. And because almost everyone carries something in their pockets, to

hold otherwise would expose all citizens to the type of “cursory search for weapons”

explicitly rejected by the Court in Ybarra. Therefore, we conclude that the pat-down of

Hall was unreasonable under the circumstances.




B.     The Execution of the Pat-Down Search

       Even assuming arguendo that the initial decision to handcuff and pat down Hall in

the course of a protective search was lawful, the pat-down itself exceeded what was

reasonable under the circumstances. In Minnesota v. Dickerson, 508 U.S. 366 (1993), the

Court endeavored to further describe the acceptable limits of a protective search for

weapons. The Court held that the police may seize contraband discovered through a pat-

down of a suspect’s outer clothing if the contraband either (1) reasonably feels like a

weapon or, alternatively, (2) is immediately apparent as recognizable contraband through

“plain feel.” Id. at 375-76; see also Sibron v. New York, 392 U.S. 40, 65 (1968) (noting

that protective searches will typically be confined to “a limited patting of the outer

clothing of the suspect for concealed objects which might be used as instruments of

assault”). If the frisk goes beyond what is necessary to determine if the suspect is armed,

its fruits will be suppressed. Dickerson, 508 U.S. at 373.



                                             11
       In United States v. Edwards, 53 F.3d 616, 619 (3d Cir. 1995), we upheld a police

protective search where the searching officer felt a “hard, bulky object” in the suspect’s

pocket. Id. Believing it to be a weapon, the officer reached into the pocket and removed

the object, which turned out to be an envelope filled with a hard substance. The officer

then made the decision to open the envelope because the officer testified that the feel of

the envelope led him to conclude that the envelope contained a small-caliber handgun

encased in a holster. Id. In fact, the envelope was tightly packed with fraudulent credit

cards and drivers’ licenses. Id. We concluded that the police officer “could reasonably

have confused the square, bulky mass of credit cards and drivers’ licenses for a small

handgun sheathed in a square, leather holster that masked its outlines,” and therefore

upheld the District Court’s denial of the appellant’s motion to suppress the contents of the

envelope. Id.

       Officer New’s description of her pat-down search of Hall indicates that it does not

come within either exception to the suppression principles described in Dickerson and

followed by us in Edwards. The first exception – seizure of contraband that reasonably

feels like a weapon – is inapplicable because Officer New acknowledged that she made

no real attempt to distinguish between bulging items that could be weapons and other

types of concealed objects. Instead, she reached into Hall’s pockets and simply removed

all of the items they contained. Consequently, the removal of the items from Hall’s

pockets “overstepped the bounds of the strictly circumscribed search for weapons allowed



                                             12
under Terry.” Dickerson, 508 U.S. at 378.

       Moreover, the Dickerson exception for items that could reasonably be weapons

would only be applicable here if – as was the case in Edwards – there was evidence that

Officer New could have reasonably mistaken the items in Hall’s pockets for weapons.

There is no such evidence here. First, Officer New testified that as a result of her initial

pat-down she did not know what Hall had in either of his front pockets. E.R. at 45-55.

And, once she put her hand inside of the front-left pocket, she conceded that the contents

of that pocket did not feel like a weapon. E.R. at 43. As for the right-front pocket –

where the cocaine was discovered – Officer New never testified that her feel of the bulge

in that pocket led her to suspect that it contained a weapon. E.R. at 44. Second, a

reasonable officer in Officer New’s position certainly would have been able to conclude

that the money and cocaine contained in Hall’s pockets were not weapons by the time she

placed her hands inside of the pockets. Thus there was no need to then remove the items

to inspect them further. For these reasons, though “undoubtedly a convenient method for

detecting weapons,” Officer New’s indiscriminate removal of every bulging object when

conducting the protective pat-down search was unconstitutional. See United States v.

Campa, 234 F.3d 733, 739 (1st Cir. 2000) (“Although we recognize that searching by

means of a pat-down is not an exact science, the government does not even argue that [the

officer] thought appellant’s wallet – the item particularly at issue here – could be a

weapon. He simply removed every bulging object as he searched, undoubtedly a



                                              13
convenient method for detecting weapons, but one that goes beyond the limited invasion

of privacy authorized by Terry and its progeny.”).3

       Nor can Officer New’s search of Hall be saved under the second exception for pat-

down searches reserved for situations where the officer immediately recognizes as

contraband the object she is feeling. Officer New gave no testimony that her pat down of

Hall led her to believe that his right-front pocket contained cocaine or any other form of

contraband. Absent such officer testimony or other evidence indicating that the searching

officer sensed by touch that the objects inside the suspect’s pocket were contraband, the

further invasion of appellant’s privacy occasioned by removing them from his pockets

was unnecessary and thus unlawful. See Terry, 392 U.S. at 29. Consequently, by Officer

New’s own admissions, her search of Hall’s front pockets did not come within either of

the Dickerson “plain feel” exceptions. See also United States v. Schiavo, 29 F.3d 6, 9 (1st



       3
          Both the government and the District Court cite to United States v. Majors, 328
F.3d 791, 795 (5th Cir. 2003) (per curiam) for the proposition that officer searches for
weapons will be justified if the officer does not explicitly rule out the possibility that the
bulge in a suspect’s pocket may be a weapon. Though we may question the reach of this
proposition vis-à-vis Dickerson, we need only note here that our case is easily
distinguished from Majors. In that case, the searching officer could not identify the
object from a pat-down of the subject’s outer clothing so he pulled open the top of the
suspect’s pants pocket in order to see into the pocket. At that point he was able to
visually identify that the pocket contained cocaine. Id. Here, however, Officer New did
not limit her tactile search to Hall’s outer clothing, and, once Officer New reached in and
felt the objects within Hall’s pants pockets, she no longer had cause to believe either the
money wad or the cocaine possibly could be a weapon. So, unlike the search in Majors,
Officer New’s decision to feel inside of Hall’s pockets did explicitly preclude the
possibility that the items contained inside were weapons. Therefore, Majors is
inapplicable here.

                                              14
Cir. 1994) (holding that Dickerson does not apply in situations where the officer does not

know what the bulge is after the initial pat-down and then proceeds to remove the object

to conduct a further search).




                                      III. Conclusion

       For the foregoing reasons, we will reverse the District Court’s order of April 8,

2004, denying Hall’s motion to suppress physical evidence obtained from Officer New’s

pat-down search. We will, however, reserve judgment on the ultimate merits of Hall’s

motion to suppress and remand so that the District Court may consider, in the first

instance, the government’s alternative argument that Hall validly consented to Officer

New’s search of his pockets.




                                            15